

Exhibit 10.1
Master Supply Agreement


This Master Supply Agreement (hereinafter the “Agreement”) is made the 10th day
of July, 2007 (hereinafter the “Effective Date”), by and between VERSADIAL,
INC., a Nevada corporation with offices located at Suite 4510, 305 Madison
Avenue, New York, New York 10165 (hereinafter the “Supplier”), and AVON
PRODUCTS, INC., a New York corporation with offices located at 1345 Avenue of
the Americas, New York, New York 10105 (hereinafter “Avon”).


WHEREAS, Supplier is engaged in the business of manufacturing, selling and
distributing raw ingredients, components, packaging materials and/or finished
goods to manufacturers and/or distributors for resale and wishes to manufacture,
distribute and sell to Avon such products;


WHEREAS, Avon has agreed to purchase certain products from Supplier as
specifically set forth on the purchase confirmation delivered contemporaneously
with the delivery of this Agreement (the “Purchase Confirmation”);


WHEREAS, Avon may desire from time to time to purchase some or all of its
requirements for certain products from Supplier; and


WHEREAS, Avon and Supplier are entering into this Agreement to establish their
respective rights and obligations with respect to all orders by Avon for the
purchase of such products from Supplier.


NOW, THEREFORE, in consideration of the recitals set forth above, the mutual
promises herein contained and for other good and valuable consideration the
receipt and adequacy of which is hereby acknowledged, Avon and Supplier agree as
follows:


1. Definitions. The following terms shall have the meanings given in this
Section, unless explicitly stated otherwise:


1.1 Account Manager. “Account Manager” shall have the meaning set forth in
Section 14.


1.2 Agreement. “Agreement” shall have the meaning set forth in the recitals
above.


1.3 Avon. “Avon” shall have the meaning set forth in the recitals above.


1.4 Supplier. “Supplier” shall have the meaning set forth in the recitals above.


1.5 Competitor. “Competitor” shall mean any company or any subsidiary, affiliate
or division of a company whose principal business is the manufacture, sale and
distribution of women’s beauty products (e.g., cosmetics, skin care and personal
care products).


1.6 Confidential Information. “Confidential Information” shall have the meaning
set forth in Section 20.


1.7 Effective Date. “Effective Date” shall have the meaning set forth in the
recitals above.


1.8 Products. “Products” shall mean those products identified in the Purchase
Confirmation as may be amended from time-to-time by Avon and Supplier.


1.9 Required Supplier Insurance. “Required Supplier Insurance” shall have the
meaning set forth in Section 25.
 
 
1

--------------------------------------------------------------------------------

 


1.10 Product and Service Level Standards. The Product and Service Level
Standards listed on the Purchase Confirmation.


1.11 Term. “Term” shall have the meaning set forth in Section 7.


1.12 Third Party Supplier. “Third Party Supplier” shall have the meaning set
forth in Section 15(b).


2. Purpose. The purpose of this Agreement is to satisfy the ultimate customer by
entering into a long-term, mutually beneficial business relationship which will
increase total value through continuous improvement processes. It is understood
between the parties that the use of the terms "partnering" and "partnership" in
this Agreement or any of the Exhibits thereto shall not create a legal
partnership between the parties. These terms are used solely to indicate a
spirit of cooperation and sharing.


3. Mutual Understanding of Governing Principles. The parties mutually understand
and agree that the following principles will govern this Agreement:


(a) The relationship shall be viewed and managed as a whole rather than as
individual transactions.


(b) Both Avon and Supplier are totally committed to continuous improvement in
cost, quality, productivity, and technology.


(c) The parties recognize that a shared destiny in business decisions will
result in a long-term, productivity-based relationship and agree to share
information, at either party’s discretion, on a confidential basis to achieve
this end.


4. Scope. This Agreement shall apply to all divisions, subsidiaries, affiliates,
locations, and operations of Avon and Supplier.


5. Purchase Orders. This Agreement does not constitute a purchase order.
Purchases under this Agreement shall be made with purchase orders issued by
individual Avon subsidiary or affiliate procurement departments which, in turn,
shall be subordinate to all terms or Exhibits in this agreement. In the case of
purchases made under this Agreement for the United States, the Purchase Order
Terms and Conditions with Avon Products, Inc., attached to the Purchase
Confirmation, apply to such purchases. Notwithstanding the foregoing, both
parties have agreed to the terms and conditions set forth on the Purchase
Confirmation. In the absence of any other written agreement applicable to any
purchase made pursuant to this Agreement, such purchase(s) shall be subject to
the terms and conditions of this Agreement and the individual Avon subsidiary or
affiliate procurement departments then-current purchase order terms and
conditions (to the extent such terms and conditions are not inconsistent with
the terms and conditions of this Agreement). Except as otherwise expressly set
forth in the Purchase Confirmation, in the event of a conflict between the
provisions in the body of the Purchase Confirmation, the Agreement and the
Purchase Order Terms and Conditions, the provisions in the body of the Purchase
Confirmation shall prevail. Except as otherwise expressly set forth in the
Purchase Confirmation or this Agreement, in the event of a conflict between the
provisions in this Agreement and the Purchase Order Terms and Conditions, the
provisions of this Agreement shall prevail.


5.1 Placement of Orders. Avon will place all orders for Products by one of the
following methods:


(a) Sending to Supplier a purchase order utilizing the individual Avon
subsidiary or affiliate procurement departments then-current purchase order
terms and conditions, which are subordinate to the terms in this Agreement,
regardless of whatever is represented on the individual Purchase Order; or
 
 
2

--------------------------------------------------------------------------------

 


(b) Transmitting the order to Supplier by telephone, electronic mail, facsimile
transmission, telex, cable, wire, telecopy, telegram, or similar means of
communication. Such order shall be subject to the same limitations of the
previous paragraph.


(c) All submitted Purchase Orders have to be accepted by Supplier, who cannot
reject an order if it is received at least sixty (60) days prior to ship date
and is within the monthly capacity as determined in the exercise of its good
faith business judgment. Once accepted by Supplier, Avon cannot cancel or adjust
the order, without agreement from Supplier which will not be unreasonably
withheld.


5.2 Exclusion of Additional or Inconsistent Terms. Supplier agrees that any
terms or conditions set forth on any documents or forms utilized by Supplier
which are inconsistent with, or are not included in, this Agreement or the
individual Avon subsidiary or affiliate procurement departments then-current
purchase order terms and conditions shall be of no force or effect unless signed
by an authorized employee of Avon.


5.3 Purchase Obligation. Avon agrees to purchase from Supplier the quantities of
Product at the prices set forth in the Purchase Confirmation and subject to the
price discount set forth in the credit memo between the parties dated May 8,
2007, (“Credit Memo”). The parties acknowledge that a Credit Memo has been
issued in connection with Supplier’s obligation to supply the Products to Avon
under this Agreement. Supplier agrees to timely deliver to Avon the quantities
of Product ordered, in accordance with the delivery schedule and other terms
provided for herein and in the Purchase Confirmation.


6. Continuous Improvement; Changes.


(a) The Products shall meet mutually accepted specifications. The specifications
shall describe the Products as a function of Supplier's process capabilities
using mutually accepted measurements, sampling methods, and testing frequencies.
All additions, changes or deletions to specifications shall be confirmed in
writing by both parties.


(b) Supplier shall notify Avon in writing of any proposed specification changes
to the Products and obtain Avon's acceptance prior to making the change.
Supplier may replace or modify the components and raw materials used to
manufacture the Products only when such changes are evaluated and approved in
writing by Avon.


(c) Avon shall have the right at any time to propose changes to Product designs,
specifications, materials, packaging, time and place of delivery, and method of
transportation. Supplier agrees to use reasonable commercial efforts within the
scope of its obligations to its licensors of rights and its other Protected
Rights as defined below to evaluate and meet, to the extent practicable, Avon's
requests under this Section; provided, however, that Supplier shall notify Avon
within thirty (30) days if Supplier is not able to meet such request. If any
such changes cause an increase or decrease in the cost, or the time required for
performance, an equitable adjustment shall be made and this Agreement shall be
modified in writing accordingly acknowledging that the cost of such changes will
be borne by Avon.


(d) Supplier and Avon agree to actively pursue a program of continuous
improvement in regards to the Products and their relationship on both technical
and commercial levels. Supplier shall promptly advise Avon of any changes to raw
material, manufacturing, process or any other reasonably available technological
advances which Supplier becomes aware of and which may result in Product
improvements or cost reductions, provided that Supplier has no third party
restrictions on the sharing of such information. Supplier agrees to use
reasonable commercial efforts to reduce the cost of supply of the Products and
to incorporate, to the extent practicable, cost improvement techniques developed
or suggested by Avon, provided, however, that any capital or developmental costs
shall be borne by the parties in amounts mutually agreed by the parties pursuant
to good faith discussions.
 
 
3

--------------------------------------------------------------------------------

 


7. Term. This Agreement shall commence on the Effective Date and shall expire at
the end of a two (2) year period (the “Term”) from the date of first commercial
shipment of Products unless otherwise earlier terminated pursuant to the terms
and conditions of this Agreement.


8. Termination for Cause.


(a) Default. Either party has the right to terminate this Agreement if the other
party is in default of any obligation hereunder, which default is incapable of
cure or which default, being capable of cure, has not been cured within thirty
(30) days after receipt of written notice of such default (or such additional
cure period as the non-defaulting party may authorize).


(b) Act of Insolvency. Either party may regard the other party as in default of
this Agreement and may terminate this Agreement immediately by written notice to
the other party, if the other party becomes insolvent, makes a general
assignment for the benefit of creditors, suffers or permits the appointment of a
receiver for its business or assets, becomes subject to any proceeding under any
bankruptcy or insolvency law whether domestic or foreign, or has wound up or
liquidated, voluntarily or otherwise.


(c) Right of Avon to Terminate. In the event Avon, for any reason, elects to
discontinue selling Products, it may at any time terminate this Agreement by
giving Supplier thirty (30) days notice of its intent to do so.


(d) Effect of Termination. The termination or expiration of this Agreement shall
not affect the rights and obligations of the parties accrued prior to the
effective date of such termination or expiration.


9. Pricing.


(a) The prices and/or pricing formula for the Products, as established by the
Purchase Confirmation, shall be applicable to all purchase orders issued under
this Agreement.
 
(b) Supplier represents and warrants that the pricing for the Products is no
greater than the lowest price at which such Products or similar materials are
sold by Supplier to any other competitive customer or Third Party Supplier.
Supplier further covenants that, during the Term of this Agreement and any
renewal periods, if Supplier grants to any competitive customer or Third Party
Supplier a price for any Products or similar material (similar in terms of
quality and delivery terms) and said Third Party Supplier or competitive
customer has offered Supplier similar or less commercial terms than Avon, which
is less than the price then in effect for Avon, which is subject to the quantity
of Products offered, Supplier shall make such lower price immediately available
to Avon without action or request by Avon.


(c) If Avon is able to obtain raw materials that are equivalent with Products
(in terms of quality and delivery terms) at a net price lower than Suppliers net
price for raw materials, and said raw materials, as approved by Avon, are
available for Supplier to purchase at more advantageous terms, inclusive of
delivery and availability considered both on an individual and long term
ordering basis, Supplier will either purchase said materials or provide Avon
with a cost savings equal to the material savings cost.


10. Invoicing and Payment.


(a) Invoices will be submitted by Supplier to the Avon's location indicated on
the individual purchase order. Invoices will reference Avon's purchase order
number and will contain such other information as Avon may reasonably request.


(b) Avon shall pay all undisputed amounts on each Supplier invoice for Products
as specifically set forth on the Purchase Confirmation.
 
 
4

--------------------------------------------------------------------------------

 


11.  Conditions to Avon's Obligations. The obligation of Avon to consummate the
transactions contemplated by this Agreement is, at its option, subject to the
specific conditions set forth in the Purchase Confirmation.
 
12. Delivery Dates. Delivery dates stated on releases against Avon's blanket
purchase order and Supplier's acknowledgment thereof shall be the date
availability of the Products by Supplier at its shipping points (e.g.,
Supplier’s distribution facility in North America for Products destined for
Avon’s North American markets and Supplier’s distribution facility in
Nuremberg/Geroldsgruen, Germany, for Products destined for Avon’s markets
outside North America).


13. Intentionally Deleted.


14. Account Management Personnel. Supplier shall appoint an account manager,
satisfactory to Avon, (“Account Manager”) with overall responsibility for
Supplier’s performance under this Agreement. Subject to and in accordance with
the terms and requirements of this Agreement, the Account Manager shall:


(a) ensure that the Product and Service Level Standards in the Purchase
Confirmation are met;


(b) meet at least once per month with designated Avon representatives to review
Supplier’s performance, coordinate the provision of Products to Avon and discuss
future Avon requirements including, but, not limited to, review of new products,
promotional activity, volume forecasts, special handling items, review of
Supplier’s current staffing and capacity and any new systems requirements;


(c) ensure that adequate Supplier personnel are available and provided the
tools, training, and support necessary to meet performance requirements;


(d) respond to all inquiries from Avon regarding its Products;


(e) supervise Supplier personnel to ensure that services are provided in
accordance with this Agreement; and


(f) serve as the principal interface between Supplier and Avon with respect to
all issues relating to the services.


15. Product.


(a) Supplier shall provide a secured source of supply and protection against
allocations for the Products. The parties acknowledge that Products to be
delivered hereunder may be subject to obligations to licensors of the Protected
Rights, and no representation or warranty can be made by Supplier that a third
party source of supply can be secured or is available.


16. Technological Obsolescence.


(a) In the event that one or more of the Products becomes obsolete or
technologically inferior during the Term of this Agreement or any renewal
periods (as evidenced by commercially reasonable standards), Avon hereby grants
Supplier the right of first opportunity over a 90 day period to work with Avon
to develop a successor product designed to replace the obsolete or inferior
Product.


(b) If Supplier accepts such right and the parties develop a replacement
product, the sales by Supplier to Avon of such successor product shall be
governed by the terms of this Agreement (at a mutually acceptable price). The
product specifications and the price shall be set forth in writing as an
amendment to this Agreement.
 
 
5

--------------------------------------------------------------------------------

 


17. Design of Products. Supplier shall have responsibility for producing
Products which are non-infringing and comply with all current local, state, and
federal governmental specifications and standards existing at the time of the
sale of such Products to Avon. Further, Supplier is responsible for producing
Products which are of good workmanship and performance and of merchantable
quality and fit for the purpose intended.


18. Hazardous Conditions.


(a) In the event that Supplier or Avon learns of any issue relating to a
potential safety hazard or unsafe condition in any of the Products produced
hereunder, or is advised of such by competent authorities of any government
having jurisdiction over such Products, it will immediately advise the other
party by the most expeditious means of communication. The parties shall
cooperate in communication with the public and governmental agencies and in
correcting any such condition that is found to exist.


(b) Avon shall consult with Supplier prior to making any statements to the
public or to any governmental agency concerning issues related to the safety
hazard or unsafe condition except in circumstances in which a failure to do so
would prevent the timely notification which may be required to be given under an
applicable law or regulation.


(c) Expenses associated with the correction of a safety hazard or unsafe
condition, caused by or associated with Products produced by Supplier, including
reasonable attorneys' fees, court costs, expenses, and the like, if they become
necessary, shall be solely Supplier's responsibility, subject only to any other
arrangement negotiated by the parties in light of the particular facts and
circumstances then existing.


19. Representations and Warranties. Supplier represents, warrants, and covenants
to Avon as follows:


(a) The Products will be free from defects in workmanship and material and
design, and will be merchantable, fit, and sufficient for their intended use and
particular purpose.


(b) The Products and their immediate packaging will comply with all applicable
laws, regulations, and ordinances of United States of America and the European
Union.
 
(c) The Products and their manufacture and use do not violate or infringe upon
the rights of third parties, including contractual, employment, trade secrets,
proprietary information trademark, copyright, and patent rights.


(d) This paragraph shall only apply to the extent it is applicable to the
Products. The Products, their ingredients and materials used in manufacturing
such Products will be free from, and shall not be derived from, bovine (i.e.,
cattle) born, raised or slaughtered in countries where the United States Food
and Drug Administration has declared that Bovine Encapholy Spongifom (“BSE”) is
known to exist or presents an undue risk of introducing BSE as set forth in 9
C.F.R. §94.18, and as amended (“BSE Countries”). In addition, Supplier and Avon
covenants, represents and warrants that the Products, their ingredients and
materials used in manufacturing such Products will be free from, and shall not
be derived from, the specific bovine tissues (brain, spinal cord, ileum, lymph
nodes, proximal colon, spleen, tonsil, dura mater, pineal gland, placenta,
cerebrospinal fluid, pituitary gland, adrenal gland, distal colon, nasal mucosa,
sciatic nerve, bone marrow, liver, lung, pancreas, thymus gland) obtained from
cattle born, raised or slaughtered in countries other than BSE Countries.


(e) Supplier has the full corporate authority to execute and deliver this
Agreement and to carry out the transactions contemplated hereby. This Agreement
is binding and enforceable upon Supplier in accordance with its terms. With
respect to any contract or agreement, including license agreements, to which
Supplier is a party or may be bound, the execution and delivery by Supplier of
this Agreement and the consummation of the transactions contemplated hereby will
not result in any violation, conflict or default, or give to other any interest
or rights, including rights of termination, cancellation or acceleration.
 
 
6

--------------------------------------------------------------------------------

 


(f) Supplier shall be in compliance, and continue to remain in compliance during
the Term of this Agreement, with Avon’s then-current Supplier Code of Conduct.


20. Confidential Information.


(a) Confidential Information. “Confidential Information” shall mean any and all
information disclosed by Avon to Supplier or Supplier to Avon, that either Party
designates as being confidential or which, under the circumstances surrounding
disclosure, ought to be treated as confidential, including, without limitation,
that relating to: (i) either Party’s business, such as financial data, business
plans and strategies, business operations and systems, trade secrets; and (ii)
the medical records, names, addresses, telephone numbers, social security
account numbers, dates of birth, wages, payroll, compensation, bank account
numbers and all other personal information of and pertaining to either Party’s
sales representatives, employees, customers, and/or vendors and their
dependents; and/or (iii) either Party’s technology, such as systems,
discoveries, inventions, improvements, research, development, know-how, designs,
product specifications, software, codes, flow charts, schematics, blue prints,
prototypes, devices, hardware, technical documentation, and manufacturing
processes.


(b) Nondisclosure of Confidential Information. Supplier or Avon shall neither:
(i) disclose, disseminate or publish Confidential Information received hereunder
to any person or entity without the prior written consent of the other Party,
except to employees of either Party who have a need to know, who have been
informed of the Parties obligations hereunder, and who have agreed in writing
not to use or disclose Confidential Information; nor (ii) use Confidential
Information for any purpose other than the to provide the Services. Both Parties
agree to use reasonable care, but in no event less than the same degree of care
that it uses to protect its own most highly confidential information, to prevent
any unauthorized disclosures of Confidential Information.


(c) Exceptions. Supplier or Avon shall have no obligation under this Agreement
to maintain in confidence any information which either Party can prove: (i) is
disclosed in a printed publication available to the public; or (ii) is otherwise
in the public domain at the time of disclosure or subsequently becomes part of
the public domain through no fault of either Party or persons or entities to
whom either Party has disclosed such information; or (iii) is in the possession
of either Party prior to the time of disclosure by either Party and is not
subject to any duty of confidentiality; or (iv) is approved for release in
writing by either Party; or (v) either Party is compelled to disclose or deliver
in response to a law, regulation, or governmental or court order (to the least
extent necessary to comply with such order), provided that either Party notifies
the other Party promptly after receiving such order to give either Party time to
contest such order.


(d) Injunctive Relief. The Parties acknowledge and agree that either Party will
not have adequate relief at law in the event of any breach or threatened breach
by either party of any of the provisions of this Section, and that in such event
the non-offending party shall be entitled, in addition to all remedies available
at law, to injunctive or other equitable relief, without the necessity of
posting bond therefor.


21. Audits and Maintaining Records. Supplier agrees to keep complete and
accurate records in connection with this Agreement, individual purchase orders
issued pursuant to this Agreement between supplier and Avon, Product sold to
Avon and fees charged to Avon, including records and documentation of all
charges to Avon relating thereto, relating to this Agreement and any prior
agreement with Avon, and to preserve such records for the lesser of: (i) six (6)
years; or (ii) three (3) years after the expiration or termination of this
Agreement. Avon, or Avon’s representatives, shall have the right, at Avon’s
expense, from time to time, upon forty-eight (48) hours notice to Supplier, and
no more than two (2) times annually, to, examine and make extracts from all such
records of charges to Avon.


22. Patents.


(a) Supplier hereby represents that, to the best of its knowledge, there are no
third-party patents, trade secret, or copyright rights which would be infringed
by the manufacture, use, or sale of the Products to be supplied hereunder, other
than the Protected Rights or licenses thereto and that Supplier has the right to
use all such Protected Rights. Supplier makes no representation as to the
underlying intellectual property rights of Avon (e.g., Avon’s formulations used
in the Products).
 
 
7

--------------------------------------------------------------------------------

 


(b) Supplier will defend any suit or proceeding brought against Avon or its
customers, exclusive of suits or proceedings based on formulas supplied by Avon,
based on a claim that the manufacture, use, or sale of any Products purchased
from Supplier hereunder constitutes an infringement of any patent or copyright
of any country or any trade secret, provided Supplier is notified in writing and
given authority, information, and assistance (at Supplier's expense) for the
defense of same, and shall pay all damages and costs awarded therein against
Avon or Avon's customers in such suit or proceeding. If, as a result of any such
suit or proceeding, the use or sale of any Products purchased by Avon from
Supplier hereunder is enjoined, Supplier shall, at its own expense and option,
either (1) procure the right for Avon and Avon's customers to use and sell such
Products, (2) replace the same with interchangeable Products which have
substantially the same quality and performance but which are noninfringing, (3)
modify any infringing Products so they become noninfringing, or (4) authorize
Avon to return said enjoined Products and refund to Avon the full purchase price
and any direct costs of Avon associated with such return.


(c) Supplier shall have no liability to Avon and Avon's customers, and Avon
shall indemnify Supplier for any such claims of infringement insofar as any such
claim is found to arise solely from the inclusion in Products purchased from
Supplier hereunder of designs provided by Avon and incorporated in the Products
without the written agreement of Supplier and as directed by Avon.


(d) Supplier agrees, upon receipt of notification, to promptly assume full
responsibility for defense of any suit or proceeding which may be brought
against Avon or any of its agents or customers, for alleged patent infringement,
exclusive of suits or proceedings related to product formula.


(e) Protected Rights:


i)  Avon recognizes that Supplier has certain rights and privileges in
connection with the Product and its registered trademarks (“Trademarks”),
claimed marks and licenses in connection with the Product, and Patents (all
jointly hereinafter referred to as the “Protected Rights”).


ii) Avon understands and agrees that as part of the agreement to advertise,
sell, merchandise and distribute the Products, Avon is hereby granted the right
to use the Protected Rights in all markets in which Avon intends to advertise,
sell, merchandise and distribute such Products. Such grant conveys to the Avon
no greater rights than those expressly stated in the written agreements between
the parties and that in particular, Avon shall at no time acquire any legal or
equitable right, title or interest of any sort in the Protected Rights or in the
use thereof. The grant to use the Protected Rights is in connection with the
advertising, sale, merchandising and distribution of the Product and for no
other purposes. As between them, the parties acknowledge that Supplier has the
exclusive right to use Supplier as part of a corporate name, and the right of
Avon to use Supplier in connection with the Products is solely for the duration
of this Agreement.


iii) Avon recognizes the significant value of good will associated with the
Protected Rights and acknowledges that all of same belong exclusively to
Supplier. Avon shall not take any action or permit any action that may
prejudice, impair or otherwise adversely affect the Protected Rights or the good
will associated therewith. Avon agrees that it will not during the term of this
agreement or thereafter attack the title of Supplier in and to the Protected
Rights, nor shall Avon have any claim under common law for access to the
Protected Rights.


iv) Avon will cooperate with and take any reasonable actions requested by
Supplier in connection with any enforcement or infringement action related to
the Protected Rights. Supplier, if it so desires, may commence or prosecute any
claims or suits in its own name or in the name of Avon or join Avon as a party
thereto. Avon shall notify Supplier in writing of any infringements or
imitations by others of the Product or Protected Rights which may come to Avon’s
attention. Avon shall not institute any suit or take any action on account of
Supplier without first obtaining the prior written consent of Supplier to do so.
 
 
8

--------------------------------------------------------------------------------

 


v) Avon shall not, at any time, intentionally or recklessly, do or suffer to be
done any act or thing which may adversely affect the rights of Supplier in and
to the Intellectual Property Rights (as defined in the Purchase Confirmation),
Protected Rights or any registrations thereof which, directly or indirectly, may
reduce the value of the Intellectual Property Rights.


vi) Upon termination of this agreement, Avon shall execute such documents as
Supplier may request disclaiming any ownership in the Protected Rights, promptly
upon demand by Supplier.
 
23. Product Liability.


(a) Supplier agrees to protect, defend, hold harmless, indemnify, and reimburse
Avon and its distributors, dealers, affiliates, insurers, and customers during
the term of this Agreement and any time thereafter for any and all costs and
expenses (including, but not limited to, reasonable attorneys' fees and
expenses, overhead, settlements, judgments, and court costs) arising out of or
related to any liability, demand, lawsuit, or claim alleging or asserting in
whole or in part, (1) any Failure of Products to comply with applicable
specifications, warranties, and certifications under this Agreement; (2) the
negligence or fault of Supplier in design, testing, development, manufacture, or
otherwise with respect to Products or parts therefor; or (3) claims, demands, or
lawsuits that, with respect to the Products or any parts thereof allege product
liability, strict product liability, or any variation thereof.


(b) Avon agrees to protect, defend, hold harmless, and indemnify in a similar
fashion from and against any liability, claim, demands, or cost or expense that
is the result of design or other special requirements specified by Avon and
actually incorporated in the Products at the direction of Avon, or if Supplier
is uninformed of such changes.


(c) Avon also agrees to protect, defend, hold harmless, and indemnify Supplier
in a similar fashion from and against any liability, claim, demands, or cost or
expense arising out of death of or injury to any person or damage to tangible
property which is the result of the negligence or other fault of Avon.


24. Product Recall.


(a) In the event that any of the Products are found by Supplier, Avon, or any
governmental agency or court having jurisdiction to contain a defect, serious
quality or performance deficiency, or not to be in compliance with any standard
or requirement so as to require or make advisable that such Products be reworked
or recalled, Supplier or Avon will promptly communicate all relevant facts to
the unaware Party and undertake all corrective actions, including those required
to meet all obligations imposed by laws, regulations, or orders, and shall file
all necessary papers, corrective action programs, and other related documents,
provided that the Parties shall cooperate with and assist one another in any
such filing and corrective action, and provided that nothing contained in this
section shall preclude either Party from taking such action as may be required
of it under any such law or regulation. The responsible Party, to be determined
by reason of recall, shall perform all necessary repairs or modifications at its
sole expense, and pay all costs associated with a recall, except to any extent
that Supplier and Avon shall agree to the performance of such repairs upon
mutually acceptable terms.


(b) The parties recognize that it is possible that other Supplier-manufactured
products might contain the same defect or noncompliance condition as do the
Products for Avon. Avon and Supplier agree that any recall involving any
Products manufactured for Avon shall be treated separately and distinctly from
similar results of Supplier's brand products, provided that such separate and
distinct treatment is lawful and that Supplier shall in no event fail to provide
at least the same protection to Avon on such Products as Supplier provides to
its other customers in connection with such similar recalls. Each party shall
consult the other prior to making any statements to the public or a governmental
agency concerning issues relating to potential safety hazards affecting the
Products, except where such consultation would prevent timely notification
required to be given under any such law or regulation.
 
 
9

--------------------------------------------------------------------------------

 


25. Insurance.


(a) Required Insurance. Supplier shall, during the term of this Agreement and
for three (3) years thereafter, maintain the insurance coverage as specifically
set forth on the Purchase Confirmation (“Required Supplier Insurance”), at its
sole cost and expense, issued by a nationally recognized insurance carrier
acceptable to Avon with an A.M. Best Rating of A or better.


(b) Additional Insureds. Supplier shall include Avon, its subsidiaries and
affiliates as additional insureds under its liability policies, including the
provisions of such policies insuring Supplier’s obligations under the indemnity
provisions of this Agreement.


(c) Certificates of Insurance. Upon Avon’s request Supplier shall provide
evidence of such insurance in the form of certificates of insurance which shall
include provision for thirty (30) days prior notice to Avon of change or
cancellation of the policy.


(d) No Limitation by Insurance. Supplier’s indemnities and obligations under
this Agreement shall not be limited or defined in any fashion whatsoever by the
amount of Required Supplier Insurance, as defined in this Section, or by any
limitations or restrictions on the amount or type of damages.


26. Publicity. Supplier and its employees, agents and representatives will not,
without Avon’s prior written consent in each instance, use in advertising,
publicity or otherwise Avon’s name or the name of any of Avon’s affiliates, or
the name of any of its officers or employees, nor any trade name, trademark,
trade device, service mark, symbol or any abbreviation, contraction or
simulation thereof owned by Avon or its affiliates, nor represent, directly or
indirectly, that any product or service provided by Supplier has been approved
or endorsed by Avon, nor refer to the existence of the Agreement in press
releases, advertising or materials distributed to prospective customers.


27. Exclusivity. Avon shall have the sole and exclusive rights to advertise,
promote, market, sell, distribute and exploit certain of the Products in
specific markets and territories as specifically set forth on the Purchase
Confirmation.


28. Force Majeure. If either party becomes unable to perform any of its
obligations under this Agreement or to enjoy the fruits of this Agreement
because of any event (hereinafter referred to as “Force Majeure Event”) which is
unavoidable and beyond the control of the nonperforming party (including, but
not limited to, a judicial or governmental decree, regulation, or other
direction not the fault of the party who has been so affected, communication
line failure, power failure, and any natural disaster or act of God), the party
who has been affected shall immediately send the other party a notice thereof
and shall take all steps required to resume performance as soon as possible.
Upon receipt of such notice, the party so affected may suspend performance of
its obligation hereunder to the extent made necessary by the Force Majeure
Event. If the nonperfoming party has been unable to resume full performance
within ninety (90) days of the commencement of the Force Majeure Event, the
unaffected party may terminate this Agreement by giving written notice to the
nonperforming party.


29. General Provisions. 


(a) Assignment. Neither this Agreement, nor any of the rights or interests by
Avon or Supplier hereunder, may be assigned, transferred, or conveyed by
operation of law or otherwise without the prior written consent of the other
party, except to a parent or subsidiary thereof, in which event the party so
assigning shall remain obligated and liable to the other party for the full and
complete performance of this Agreement by the parent or subsidiary to which this
Agreement is assigned.
 
 
10

--------------------------------------------------------------------------------

 


(b) Governing Law; Venue. The parties to this Agreement specifically agree that
the provisions of the United Nations Convention on Contracts for the
International Sale of Products do not apply to the interpretation of this
Agreement. This contract shall be governed by and construed in accordance with
the laws of the State of New York, including that state’s Uniform Commercial
Code. Whenever any conflict exists between the terms of this Agreement and the
provisions of such Uniform Commercial Code, the terms of this Agreement and the
provisions of such Uniform Commercial Code, the terms of this Agreement shall
govern. Any legal action or proceeding with respect to this Agreement or any
Purchase Order shall be brought in the federal or state courts sitting in the
City and County of New York, New York; and the parties hereby consent to the
exclusive personal jurisdiction of the aforesaid courts.


(c) Notices. Notices, reports, and other communications with respect to this
Agreement will be referred to appropriate individuals within the respective Avon
and Supplier organizations as required.


(d) Survival of Rights of Parties. The termination of this Agreement shall not
release either party from any liability, obligation, or agreement which,
pursuant to any provision of this Agreement, is to survive or be performed after
such expiration or termination.


(d) Subject Headings. The subject headings on this Agreement have been placed
thereon for the convenience of the parties and shall not be considered in any
question of interpretation or construction of this Agreement.


(e) Waivers and Amendments. The failure of either party to enforce at any time
or for any period of time any provision of this Agreement shall not be construed
as a waiver of such provision or of the right of such party thereafter to
enforce such provision. In addition, no terms or provisions of this Agreement
may be changed, waived, discharged, or terminated orally but only by an
instrument in writing signed by the party against whom the enforcement of such
change, waiver, discharge, or termination is sought. Supplier and Avon agree to
renegotiate in good faith any provision of, or addition to, this Agreement.


(f) Complete Agreement. This Agreement, in combination with the purchase orders
issued pursuant hereto, constitutes the entire agreement between the parties
relative to the Products listed in the Purchase Confirmation , and supersedes
and replaces all prior or contemporaneous agreements, written or oral, between
the parties regarding such Products.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date set forth above.

       
AVON PRODUCTS, INC.
             
By:  /s/ Joseph M Thompson
   

--------------------------------------------------------------------------------

Name: Joseph M Thompson
Title: VP - Sourcing
           

       
VERSADIAL, INC.
             
By:  /s/ Geoffrey Donalson
   

--------------------------------------------------------------------------------

Name: Geoffrey Donaldson
Title: CEO
   



 
11

--------------------------------------------------------------------------------

 